Title: Thomas Jefferson to Francis W. Gilmer, 28 June 1819
From: Jefferson, Thomas
To: Gilmer, Francis Walker


          
            Dear Sir
             Monticello June 28. 19.
          
          I recieved yesterday your favor of the 23d and am sorry it is not in my power to give you the smallest degree of information on the enquiries it contains. it is now 40. years since we worked on the Revisal, and the particular act you speak of having been in that epoch of the British statutes assigned to mr Wythe, never became fell under my consideration but merely when submitted to the Revisors. such a lapse of time and such a series of avocations from law subjects have as compleatly obliterated this particular one from my mind as if it had never been in it.
          I am writing to our friend M. Correa to inform him of my movements during the ensuing season, in order to prevent the loss of his annual visit as once before happened to me. I go to Bedford this day week & continue there until the meeting of our visitors the 1st Monday of October, except a short visit to this place at our Sep. court. I hope you will be able so to time a holiday from Richmond as to meet him here. affectionately Adieu
          
            Th: Jefferson 
          
        